Adams, J.
, „ change of. I. The defendant moved for a change of venne on .account of the prejudice of the judge. The motion was refused, and the refusal is assigned as error. We can see ^ ewidexioe of abuse of discretion, and without :such evidence the refusal to grant the change is not a ground of reversal. State v. Mewherter, 46 Iowa, 88.
•2 cniMra-AL warrant? ju. risdiction. II. The defendant was tried without the issuance of, a bench warrant. It is insisted by the defendant that the court did n°t acquire jurisdiction of his person; but we think it did, if he appeared and submitted himself to its jurisdiction, in which case the issu.ance of a bench warrant was unnecessary.
3 _.jlKlg_ meilt;III. The defendant was tried and convicted at the Janu■ary Term, 1877. No judgment was rendered upon the verdiet until the August Term of the same year, when he was adjudged to pay a fine of one hun•dred and fifty dollars. It is insisted that the court could ■not render judgment after the term, but our attention is called "to no statute or decision which supports the position. We ■discover no error, and the judgment must be
Aeeismed.